Case 1:18-cv-23329-RAR Document 94 Entered on FLSD Docket 07/18/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                              Case No. 1:18-cv-23329-Ruiz/Becerra

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

         Defendants.

  ______________________________________/

           PLAINTIFF’S REPLY IN SUPPORT OF ITS LIMITED MOTION FOR
                   RECONSIDERATION OF ORDER GRANTING
       IN PART DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

         This reply brief is respectfully submitted on behalf of Plaintiff, State Farm Mutual

  Automobile Insurance Company (“State Farm Mutual”), in further support of its request for

  reconsideration of this Court’s June 3, 2019 Order [ECF No. 56] (the “Order”), which partially

  granted Defendants’ Motion to Dismiss the original Complaint in this action.1

  I.     PRELIMINARY STATEMENT

         The Motion seeks reconsideration of the Order on a very limited basis, to clarify certain

  portions of the Order concerning the application of Rule 9(b) to State Farm Mutual’s claim for

  relief under the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”). In applying the

  heightened Rule 9(b) pleading standard to State Farm Mutual’s FDUTPA claim (which the Court




  1
    All capitalized terms shall have the same meanings as described in State Farm Mutual’s Motion
  for Reconsideration [ECF No. 75] (the “Motion”).
Case 1:18-cv-23329-RAR Document 94 Entered on FLSD Docket 07/18/2019 Page 2 of 7



  determined “sounded in fraud”), the Order appears to incorrectly inject an element of reliance into

  this FDUTPA action, i.e., “how State Farm relied upon, or was misled by,” Defendants’ use of

  certain CPT codes in the bills Defendants submitted to State Farm Mutual for payment. Order at

  8. The addition of this new element to a FDUTPA claim that “sounds in fraud” is unsupported by

  Florida law and thus, constitutes clear error.

         In their Response to the Motion [ECF No. 82], Defendants fail to refute or distinguish any

  of the case law cited by State Farm Mutual in support of the Motion. Defendants merely rely on

  the Order in support of its general argument that Rule 9(b) is applicable to all elements of a

  FDUTPA claim that sounds in fraud. But as the Motion amply demonstrates, Florida law does not

  require a FDUTPA plaintiff to allege it was deceived by or actually relied on the defendant’s

  misrepresentation or omission (as must be shown for a claim for common law fraud). This point

  remains unrefuted.

         Defendants’ procedural argument also lacks merit. State Farm Mutual’s filing of its

  Amended Complaint does not impair its right to ask the Court to reconsider a ruling in the Order,

  or the Court’s authority to grant this request and revise or clarify the errant ruling. Defendants’

  claim that State Farm Mutual is using the Motion as a vehicle to impermissibly reiterate arguments

  raised at the motion to dismiss stage also fails. See Resp. at 2. State Farm Mutual’s Motion clearly

  demonstrates that the legal standard necessary to justify reconsideration has been satisfied. See

  Mot. at 4-5.

         For the foregoing reasons, and for those set forth more fully below, State Farm Mutual’s

  request for reconsideration should be granted.




                                                   2
Case 1:18-cv-23329-RAR Document 94 Entered on FLSD Docket 07/18/2019 Page 3 of 7




  II.    DEFENDANTS HAVE FAILED TO ADDRESS THE ARGUMENTS IN STATE
         FARM MUTUAL’S MOTION FOR RECONSIDERATION

         The Motion contends that it was clear error to require a party pleading a FDUTPA claim

  to allege “the precise manner in which it was misled” under Rule 9(b) as this requirement runs

  contrary to Florida law. Mot. at 5-8; Order at 9. Recognizing that their argument in opposition

  lacks legal authority, Defendants rely on the Order itself, devoting half of the opposition brief to

  discussing the general applicability of Rule 9(b) to all claims sounding in fraud without specifically

  addressing the elements of a FDUTPA claim. Resp. at 3-4.

         Florida law is clear that a deceptive trade practice claim is distinguishable from a common

  law fraud claim in that a pleading party need only prove that an objectively reasonable person

  would have been deceived (rather than subjective reliance) in order to allege a claim for relief.

  Mot. at 5-7 (citing Davis v. Powertel, Inc., 776 So. 2d 971, 974 (Fla. 1st DCA 2000) (“the question

  is not whether the plaintiff actually relied on the alleged deceptive trade practice, but whether the

  practice was likely to deceive a consumer acting reasonably in the same circumstances . . . this

  standard does not require subjective evidence of reliance, as would be the case with a common law

  action for fraud.”); State, Office of Attorney Gen., Dep’t of Legal Affairs v. Commerce Commercial

  Leasing, LLC, 946 So. 2d 1253, 1258 (Fla. 1st DCA 2007) (“A deceptive or unfair trade practice

  constitutes a somewhat unique tortious act because, although it is similar to a claim of fraud, it is

  different in that, unlike fraud, a party asserting a deceptive trade practice claim need not show

  actual reliance on the representation or omission at issue.”); Fitzpatrick v. Gen. Mills, Inc., 635

  F.3d 1279, 1283 (11th Cir. 2011) (“a plaintiff need not prove reliance on the allegedly false

  statement . . . but rather a plaintiff must simply prove that an objectively reasonable person would

  have been deceived.”); Carriuolo v. Gen. Motors Co., 823 F.3d 977, 986 (11th Cir. 2016)




                                                    3
Case 1:18-cv-23329-RAR Document 94 Entered on FLSD Docket 07/18/2019 Page 4 of 7



  (explaining, in context of motion for class certification, that causation and damages on a FDUTPA

  claim were amenable to class-wide resolution because the injury is not determined by the

  plaintiffs’ subjective reliance on the alleged inaccuracy); Democratic Republic of the Congo v. Air

  Cap. Grp., LLC, 614 F. App’x 460, 471 & n.7. (11th Cir. 2015) (no “subjective proof of deception”

  necessary for FDUTPA claim)).

         Defendants do not address, let alone distinguish, any of these cases. Instead, in support of

  their argument, Defendants cite Center for Individual Rights v. Chevaldina as authority for the

  general proposition that this Court may apply Rule 9(b) to a FDUTPA claim when the allegations

  of the claim are based on fraud. Resp. at 3-4. However, Chevaldina is inapposite as it does not

  involve a FDUTPA claim but rather a breach of fiduciary duty claim. 2018 WL 1795470, at *7

  (S.D. Fla. Feb. 21, 2018). Even accepting Chevaldina’s broader point that Rule 9(b)’s heightened

  pleading standard applies to a FDUTPA claim if the underlying factual allegations include

  averments of fraud, Defendants completely ignore 1) the controlling precedent that the application

  of Rule 9(b) does not introduce or add new elements (such as actual reliance) to a plaintiff’s claim

  for relief and 2) the case law establishing the elements of a FDUTPA claim. Mot. at 7-8. Simply,

  Rule 9(b) may impose a heightened pleading requirement but it does not impose a substantively

  new element to a FDUTPA claim that is not required under Florida law.

  III.   APPLICABLE LAW DICTATES THAT STATE FARM MUTUAL’S MOTION
         FOR RECONSIDERATION IS RIPE FOR REVIEW BY THIS COURT

         In their Response, Defendants contend the Court cannot properly reconsider the Order

  because State Farm Mutual’s Amended Complaint and Defendants’ Answer thereto render the

  Motion moot. See Resp. at 1-2. This position is incorrect. The Court is fully authorized to

  reconsider and revise the Order at any time before entry of a final judgment in this action. E.g.,

  Hollander v. Wolf, No. 09-80587-CIV—RYSKAMP/VITUNAC, 2009 WL 10667896 at *1 (S.D.



                                                   4
Case 1:18-cv-23329-RAR Document 94 Entered on FLSD Docket 07/18/2019 Page 5 of 7



  Fla. Nov. 17, 2009). In fact, a plaintiff is not even barred from appealing a dismissal order by filing

  an amended complaint after a dismissal with leave to amend. Varnes v. Glass Bottle Blowers

  Ass’n, 674 F.2d 1365, 1367 (11th Cir. 1982); Wilson v. First Houston Inv. Corp., 566 F.2d 1235,

  1238 (5th Cir. 1978),2 vacated on other grounds, 444 U.S. 959 (1979). “A rule that a party waives

  all objections to the court’s dismissal if the party elects to amend is too mechanical. . . . Without

  more, the action of the amending party should not result in completely denying the right to appeal

  the court’s ruling.” 6 Charles Alan Wright et al., Federal Practice & Procedure § 1476 (3d ed.

  2010). If a plaintiff is authorized to appeal a dismissal order after filing an amended complaint, it

  is also clearly authorized to ask the trial court to reconsider its order after doing so.

          Defendants do not address the applicability of this legal principle in their Response.

  Instead, Defendants seize on a single phrase in State Farm Mutual’s Motion regarding the errant

  ruling’s potential effect on future cases to support their incorrect argument that State Farm Mutual

  is seeking an advisory opinion. Resp. at 1-2. State Farm Mutual is not seeking an advisory opinion

  on a hypothetical set of facts. On the contrary, State Farm Mutual is asking the Court to reconsider

  a specific portion of its Order entered in this case. By definition, an advisory opinion does not have

  the effect of adjudicating an issue in a specific case. See, e.g., Chafin v. Chafin, 568 U.S. 165, 172

  (2013) (advisory opinion is one that asks the court to say “what the law would be upon a

  hypothetical state of facts.”). The relief sought by State Farm Mutual is not hypothetical—it

  concerns an order entered in this case that directly implicates the legal elements of State Farm

  Mutual’s claim and the corresponding evidence that must be proved at trial.




  2
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the Eleventh
  Circuit Court of Appeals adopted as binding precedent all decisions of the former Fifth Circuit
  handed down prior to close of business on September 30, 1981.


                                                     5
Case 1:18-cv-23329-RAR Document 94 Entered on FLSD Docket 07/18/2019 Page 6 of 7



         Paradoxically, Defendants characterize the relief sought by State Farm Mutual in the

  Motion as “entirely advisory in nature” while simultaneously relying on the very language of the

  Order regarding reliance with which the Motion takes issue to advance a renewed bid to compel

  State Farm Mutual to produce previously denied discovery. See [ECF Nos. 58, 78, 81]; Mot. at 3-

  4. Defendants’ suggestion that the Motion seeks only hypothetical relief simply cannot be

  reconciled with Defendants’ efforts to re-litigate the Court’s prior denial of their Motion to Compel

  “[i]n light of Judge Moore’s holding [in the Order] that the manner in which State Farm was

  actually misled by any bill of the Defendants is of paramount relevance in this case[.]” [ECF No.

  58] at 4. Defendants’ argument is contradicted by their own conduct and is unsupported by

  applicable authority.

  III.   CONCLUSION

         Based on the foregoing, as well as those arguments set for in its Motion, State Farm Mutual

  respectively requests that this Court grant its Motion for Reconsideration and clarify its June 3,

  2019 Order with respect to the application of Rule 9(b) to State Farm Mutual’s FDUTPA claim

  to make clear that, because neither detrimental reliance nor actual deception are elements of a

  FDUTPA claim, State Farm Mutual was not required to allege with particularity the precise

  manner in which it was misled by Defendants’ statements in order to satisfy Rule 9(b).

         Dated: July 18, 2019
                                                Respectfully submitted,

                                                /s/ Kenneth P. Hazouri
                                                Kenneth P. Hazouri (Fla. Bar No. 019800)
                                                khazouri@dsklawgroup.com
                                                lquezada@dsklawgroup.com
                                                Andrew S. Ballentine (Fla. Bar No. 118075)
                                                aballentine@dsklawgroup.com
                                                skuharske@dsklawgroup.com
                                                deBeaubien, Simmons, Knight,
                                                  Mantzaris and Neal, LLP
                                                332 North Magnolia Avenue


                                                   6
Case 1:18-cv-23329-RAR Document 94 Entered on FLSD Docket 07/18/2019 Page 7 of 7



                                     Orlando, Florida 32801
                                     Telephone: (407) 422-2454

                                     Attorneys for Plaintiff




                                        7
